DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending; claims 4-7, 9-10, 13-18 are withdrawn.
This action is Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 8, 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
determining a status of the body part using the IMD based on the activity of the body part (mental process, mathematical concept) 
monitoring the status of the body part using the IMD by obtaining outputs from the oscillatory sensor (mental process, mathematical concept)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
using an implantable medical device (IMD) (field of use)
IMD which includes an implantable housing containing operational circuitry and a lead coupled to the housing having at least one conductor therein electrically coupled to the operational circuitry (insignificant extra-solution activity)
the operational circuitry selecting an oscillatory sensor located on the lead while the lead and oscillatory sensor are positioned in an internal thoracic vein of a patient (insignificant extra-solution activity, circuitry used as a tool)
the operational circuitry detecting activity of a body part of the patient using the oscillatory sensor (data gathering; circuitry used as a tool)
These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified in step 2A. Such limitations related to the IMD is no more than a field of use of the exception, generic structures related to extras solution activities of the structures for implementation of data gathering steps, circuitry used as a tool to i8mplement the exception and data gathering, and the claimed generic sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, these sensor structures are known from Williams et al. (Williams, US 2005/0043765), Ding et al. (Ding, US 2013/0158621), Yu et al. (Yu, US 2003/0105496), Baru (US 2016/0256692),  Brooke et al. (Brooke, US 2008/0234556). The processing circuitry structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are directed to further data gathering, post solution activities of data transfer and presentation, data processing (A more specific abstraction is still an abstraction), generic treatment that does not meet the specificity of a practical application. It is noted the rejection of claim 2 is removed as such is considered a particular treatment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (Williams, US 2005/0043765).
Regarding claim 1, Williams teaches a method of managing a patient using an implantable medical device (IMD) which includes an implantable housing containing operational circuitry (see entire document, especially [0051], [0050]) and a lead coupled to the housing having at least one conductor therein electrically coupled to the operational circuitry (see entire document, especially [0056] leads equipped with pacing electrodes, sensing electrodes), the method comprising: 
the operational circuitry selecting an oscillatory sensor located on the lead while the lead and oscillatory sensor are positioned in an internal thoracic vein of a patient (in light of the instant specification, selecting reasonably reads on the processing circuitry using the sensors based on how device is programmed: see entire document, especially [0056] Lead 14a is attachable to the inferior end of device 12a as will be described in detail in the "Implantation" section, although the lead 14a may be instead integrally connected to device. Lead 14a includes one or more defibrillation and/or pacing electrodes 26a and may also be equipped to sense electrical activity of the heart. Monitoring of the heart's electrical activity is needed to detect the onset of an arrhythmia. Activity sensed by the sensing electrode(s) is used by the device electronics to trigger delivery of a defibrillation shock. Additional leads may be provided if desired. [0062] Either or both of the leads may also be equipped to sense electrical activity of the heart so as to identify onset of an arrhythmia. [0072] Within the enclosure 20 are the electronic components 54a, 54b that govern operation of the device 12e. For example, in the FIG. 3A embodiment, components 54a are associated with delivery of a defibrillation pulse via lead 14, whereas components 54b are associated with the sensing function performed using sensing electrodes on the defibrillation lead or on a separate lead (not shown). [0171]location of leads/electrodes include the internal thoracic vein. [0175] lead 15d includes a high voltage electrode surface 168 through which the defibrillation pulse is delivered [0177] In the FIG. 16A application, electrical activity of the heart may be sensed between the high voltage electrode 168 or another electrode on the lead 15d and the electrode 170 on device 12d. Device 12d may alternatively include one or more separate sensing electrodes (not shown) on its surface for detecting electrical activity of the heart); 
the operational circuitry detecting activity of a body part of the patient using the oscillatory sensor (see entire document, especially [0056], [0072], [0171]); 
the operational circuitry determining a status of the body part using the IMD based on the activity of the body part (see entire document, especially [0056]); and 
monitoring the status of the body part using the IMD by obtaining outputs from the oscillatory sensor (see entire document, especially [0050], [0056], [0062]).  
Regarding claim 2, Williams teaches wherein the operational circuitry comprises pulse generator circuitry, and the lead has at least one electrode thereon (see entire document, especially [0050], [0056], [0178] two spaced apart electrodes on same lead), the method further comprising delivering an electrical therapy to the patient with the IMD by generating the therapy using the pulse generator circuitry and conducting the therapy via the at least one conductor to the at least one electrode, wherein the therapy is determined by the IMD using the determined or monitored status of the body part (see entire document, especially [0056], [0062]).  
Regarding claim 3, Williams teaches wherein the operational circuitry further comprises telemetry circuitry, the method further comprising communicating the status of the body part to an external device using the telemetry circuitry, and the external device presenting an indication of the status (see entire document, especially [0050], [0096]-[0097]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Williams, US 2005/0043765) as applied to claim 1 above, and further in view of Ding et al. (Ding, US 2013/0158621).
Regarding claim 8, Williams teaches detecting activity of the body part using at least a second oscillatory sensor and a third oscillatory sensor which each are also implanted inside the patient (see entire document, especially [0053] arrays, multiple electrodes, at least 3, [0171]) but does not directly teach using outputs of the three oscillatory sensors to spatially triangulate a location of an event identified in the activity of the body part. 
Ding teaches a similar system for stimulation (see title and abstract), which includes the teachings of using multiple pairs of electrodes, such as three, for triangulation to indefinite ectopic heats (see entire document, especially [0078], [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using three locations of sensors to triangulate activity in order to identify ectopic heart beats.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Williams, US 2005/0043765) as applied to claim 1 above, and further in view of Yu et al. (Yu, US 2003/0105496) in view of Baru (US 2016/0256692) in view of Brooke et al. (Brooke, US 2008/0234556).
Regarding claim 11, the limitations are met by Williams, except the limitations of wherein the body part is a lung, the activity is breathing and the at least one oscillatory sensor is an accelerometer are not directly taught.
Yu teaches that an accelerometer can be placed in a lead used for cardiac sensing and stimulation (see entire document, especially [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including accelerometers with electrical sensing/stimulating electrodes in order to measure more data while reducing impact on patient by additional locations of accelerometers.
Baru teaches a similar system that includes an implantable pulse generator used on lung status by monitoring accelerometer based derived respiration data (see entire document, especially [0021]-[0022], claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using an accelerometer to generate respiration activity in order to control stimulus application to a subject to control breathing.
Brooke teaches that it is predictable results to monitor respiration parameters such as respiratory rate and cardiac features for different stimulations of each system (see entire document, especially [0023], [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of monitoring respiration parameters and cardiac parameters in controlling stimulations to affect both heart and lung functions.
Regarding claim 12, the limitations are met by Williams, except the limitations of wherein the body part is a lung, the activity is breathing, and the IMD is configured to determine the status of the lung by observing at least one of a respiratory interval or a respiratory amplitude is not directly taught.
Yu teaches that an accelerometer can be placed in a lead used for cardiac sensing and stimulation (see entire document, especially [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including accelerometers with electrical sensing/stimulating electrodes in order to measure more data while reducing impact on patient by additional locations of accelerometers.
Baru teaches a similar system that includes an implantable pulse generator used on lung status by monitoring accelerometer based derived respiration data (see entire document, especially [0021]-[0022], claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using an accelerometer to generate respiration activity in order to control stimulus application to a subject to control breathing.
Brooke teaches that it is predictable results to monitor respiration parameters such as respiratory rate and cardiac features for different stimulations of each system (see entire document, especially [0023], [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of monitoring respiration parameters and cardiac parameters in controlling stimulations to affect both heart and lung functions.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 12/21/2021.
Applicant’s arguments regarding the objections to the specification and drawings have been fully considered and are persuasive due to the amendments to both; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are partially persuasive due to the amendments to claim 2, all other rejections remain and have been updated to account for the amendments to the claims. Applicant argues that the invention amounts to a particular machine. The examiner respectfully disagrees. While the claim has been amended to recite additional structures such structures are claimed to be insignificant extra solution features related to data gathering activities. While a specific location has been claimed, such location of sensors is known in the field of use, the scope of invention claimed is not so similar to Thales, as the location of sensor has little to do with criticality of data sensed without the specificity of the sensor with criticality of location to sense the critical activity. For example, a gait sensor with the location claimed in view of the specification would support criticality and a Thales argument would reasonably be persuasive. However, for the scope claimed, such is presently mere use of convenience for broad data gathering for no specific monitoring. Hence, these features recited are insignificant to the data gathering necessary for the recited exception steps. The remaining arguments have been fully considered, but they also are not persuasive in view of the prior remarks. The rejections are respectfully maintained as presented above.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. The rejections have been updated to account for applicant’s amendments to the claims. Applicant argues that oscillatory sensors are different and cites to specification page 13 lines 16-20 where non-limiting list of sensors are discussed which are argued to only read on applicant lexicographic terms “oscillatory sensor”. Applicant then appears to attempt to define the term by special definition that oscillatory sensors “are driven by a driving signal that cause a component to oscillate”, and concludes that a sensing electrode is not an oscillatory sensor. The examiner respectfully disagrees. First, the term is not a special definition and arguments attempting to set forth special definition are not given weight and treated as mere attorney arguments (this attorney definition does not agree with blood ox, temperature, chemical sensors either). Claims are given the broadest reasonable interpretation in light of the specification without reading limitations from the specification into the claims. Here applicant appears to be arguing that the term should be given more narrowing interpretation by reading limitations into the claims without setting forth such limitations explicitly, but this is improper. In addition, the examiner does not agree that the claims have been interpreted unjustly broad in view of the teachings of Williams because as applicant argues the specification states “oscillatory sensors…may include…any other suitable sensors that are configured to detect one or more activities of the body and/or body parts of the patient (e.g., heart motion, heart sound, breathing of the lung, muscle movement, etc.)”. Importantly from this list is no exclusion of electrical activity, which is activity and certainly falls under the set forth meaning of activity of the body or body part. With this description, Williams certainly teaches such a sensor capability [0056] “Lead 14a includes one or more defibrillation and/or pacing electrodes 26a and may also be equipped to sense electrical activity of the heart”. If applicant wants to exclude such interpretations which are reasonably supported by the instant specification, then applicant should set forth in positive affirmation which of the sensing features of the cited paragraph are included (i.e. vibrational sensors, accelerometers…) to set forth the metes and bounds of the invention which will exclude the interpretations and readings of Williams from anticipating the claimed invention. Applicant lastly argues that the location of sensor being internal intrathoracic vein location is not present in Williams. The examiner respectfully disagrees. The combined teachings of the Williams disclosure states in paragraph 171 common locations of therapy electrodes to include location of leads include the internal thoracic vein; paragraph 177 states that electrical activity of the heart may be sensed between the high voltage electrode 168 or another electrode on the lead 15d and the electrode 170 on device 12d. Device 12d may alternatively include one or more separate sensing electrodes (not shown) on its surface for detecting electrical activity of the heart. Clearly at least one therapy electrode can be used to sense, and such electrode is taught to be positioned in the claimed location. The rejections are respectfully maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791